John I. Purtle, Justice, dissenting. From the majority opinion it is clear that the sheriff questioned the appellant at 9:35 а. m. on October 1,1986. It is also clear that at that same time the appellant refused to discuss the pending murder charge without a lawyer. Nevertheless, the sheriff, after reading the appellant the Miranda warnings, and learning that appellant wanted to speak to his lawyer on the murder charge, questioned the appellant about the escape and auto theft. Later the same day, October 1, 1986, a letter was mailed notifying Larry Kissee that he had been appointed to defend the appellant. The record reveals that Charles LeCompte represented the appellant on the charge for which he was being held when he escaped. The court clerk wrote LeCompte, on November б, 1986, that he was still shown as the attorney of record for the appellant. The state justifies the sheriff’s action by stating that LeCompte had personally told the sheriff, in a private conversation, that he no longer represented the appellant. Someone should have told the appellant that he did not have an attorney especially since he contends that LeCompte still represented him. If the sheriff was told by the lawyer that he no longer represented the appellant, the least the sheriff should have been required to do was inform the accused that he no longer was represented by the attorney. I dissent because I believe that the Constitution, as interpreted in Arizona v. Roberson, — U.S. —, 108 S. Ct. 2093 (1988), requires the suspension of questioning of an accused upon learning that he wants a lawyer to represent him, even on a separate charge.